SIMON, Presiding Judge.
Plaintiff, Lonnie Snelling, appeals a judgment in favor of defendant, John Boston, entered on his small claim- action following a trial de novo in the Circuit Court of the City of St. Louis.
At the outset, we note defendant has not filed a brief in this court, we also note that the parties acted pro se in this matter. Pro se litigants are bound by the same rules and procedures as those admitted to practice law and are entitled to no indulgence they would not have received if represented by counsel. Boyer v. Fisk, 623 S.W.2d 28, 30 (Mo.App.1981). We have carefully reviewed the record and plaintiff avers that the trial court erred: (1) in allowing defendant’s wife to represent defendant in the trial de novo; (2) in admitting certain evidence; and (3) in interjecting evidence into the case.
A review of the record reveals that the instant action grew out of a dispute over an oral agreement concerning the installation of four residential furnaces. Plaintiff alleged that defendant did not complete the work because the furnaces did not meet city standards. At trial, defendant presented testimony to the effect that plaintiff agreed, as general contractor, to make sure the furnaces were up to code, and that defendant was responsible only for installation.
We have reviewed the entire record and we conclude that the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No errors of law appear. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).
CRANDALL and GRIMM, JJ., concur.